Citation Nr: 0937946	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for phlebitis. 

Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease, old myocardial infarction 
with anginal syndrome. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend




ATTORNEY FOR THE BOARD

D. M . Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to service 
connection for phlebitis and to a rating in excess of 30 
percent for arteriosclerotic heart disease.

The Veteran, his wife, and his friend testified during a 
hearing before the undersigned Veterans Law Judge in June 
2009; a transcript of that hearing is of record.

In June 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2009 that is 
included in the record.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an increased 
rating in excess of 30 percent for heart disease and 
entitlement to service connection for phlebitis is warranted.  

In this case, the RO granted service connection for 
arteriosclerotic heart disease in 1962 upon the Veteran's 
separation from active duty because of a myocardial 
infarction determined likely to have been incurred in 
service.  

The Veteran filed his increased rating claim in June 2007 and 
was provided with a VA examination in August 2007.  Private 
medical records reveal that the Veteran was initially 
admitted to Candler Hospital on February 4, 2009 with 
evidence of methincillin-sensitive staphylococcus aureus 
endocarditis, and that subsequently he developed evidence of 
congestive heart failure with marked dyspnea.  It was noted 
further that he had abnormal serum cardiac markers and EKG 
changes consistent with non-ST elevation myocardial 
infarction.  In an April 2009 private operative report, it 
was revealed the Veteran underwent a mitral valve 
replacement, coronary bypass grafting x2, and intraoperative 
transesophageal echocardiogram. 

The Veteran filed his service connection claim for phlebitis 
in August 2007.  In an August 2004 statement, T.C.R., M.D. 
reported that the Veteran was diagnosed with severe varicose 
veins.  An operative note dated in March 2007 reported the 
Veteran underwent endo-luminal laser ablation of the short 
saphenous vein for varicose veins in the left leg.  Dr. R. 
submitted another letter in August 2007 stating that the 
Veteran's current medical disability was largely secondary to 
vascular issues made worse by a poorly functioning cardiac 
system.  The physician further noted that the Veteran had 
poor peripheral venous circulation and had phlebitis in his 
right leg.  

In his June 2009 hearing, the Veteran's wife stated that the 
Veteran was admitted to Candler Hospital as an emergency 
patient while they were on vacation.  She recalled that at 
that time he was found to have endocarditis, and a few weeks 
later he experienced congestive heart failure and had a heart 
attack.  He had spent 45 days in the hospital.  The Veteran 
testified that he gets chest pains and tired with walking on 
any kind of incline.  He related that although he had the 
veins in his leg treated, he continued to have pain in his 
left leg, and that he believed his leg vein problems are 
directly related to his heart condition.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In this case, the 
Board recognizes that the last VA examination of the heart 
was conducted in August 2007 before the Veteran's myocardial 
infarction and surgery.  Additionally, the Veteran has never 
been afforded a VA examination for his claimed phlebitis.  
VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, a new VA examination is required to ascertain 
the current severity of the Veteran's heart disease, and the 
etiology of the Veteran's claimed vein disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for varicose 
veins since his vein surgery in March 
2007, and for his heart disease after 
April 2009.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
peripheral vascular examination to 
determine the etiology of any diagnosed 
vein disability to include varicose veins 
or phlebitis in his lower extremities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

Following a review of the claims folder, 
including the service treatment records, 
and after examining the Veteran, and 
applying sound medical principles, the 
physician is to provide an opinion 
regarding whether it is at least as 
likely as not (50 percent probability or 
greater), that any diagnosed vein 
disability, to include varicose veins 
and/or phlebitis, is caused by the 
service-connected heart disease.  
Sustainable reasons and bases for any 
opinion given are to be included in the 
report.  

3.  The Veteran should be afforded a VA 
cardiovascular  examination to determine 
the nature and current status of the 
Veteran's service-connected 
arteriosclerotic heart disease.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Evaluation of 
the Heart should be utilized in 
conjunction with the examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

